DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 15 June 2021 amends claim 2. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “The Examiner in the response to the arguments on pages 2-3 of the Office action states the trapdoor is not required in the claim. However, as shown above, the backdoor is recited in the claims with respect to the split a switch mechanism.” In response, Examiner is assuming that Applicant is referring to the claimed “trapdoor” and not an unclaimed “backdoor”. Claim 10 specifically requires the claimed trapdoor to comprise instructions that implement a split and switch mechanism that provides encryption/decryption using polynomial mappings with degree 4. The claim does not define structural requirements for the claimed “trapdoor”. Therefore, the claimed trapdoor is defined solely by functional requirements that are limited to encryption/decryption using polynomial mappings with degree 4. Yasuda discloses a ciphertext processing system wherein plaintext data is encrypted using a public key ([0010]) such that the cipher text equals (c0, In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). See MPEP 2131.
Applicant argues, “However, MPEP 2131.02 also states ‘Compare In re Meyer, 599 F.2d 1026, 202 USPQ 175 (CCPA 1979) (A reference disclosing ‘alkaline chlorine or bromine solution’ embraces a large number of species and cannot be said to anticipate claims to ‘alkali metal hypochlorite.’); Akzo N.V. v. International Trade Comm’n, 808 F.2d 1471, 1 USPQ2d 1241 (Fed. Cir. 1986) (Claims to a process for making aramid fibers using a 98% solution of sulfuric acid were not anticipated by a reference which disclosed using sulfuric acid solution but which did not disclose using a 98% concentrated sulfuric acid solution.). See MPEP § 2144.08 for a discussion of obviousness in genus-species situations…Therefore, in this case the generic formula does not cover all possibilities especially a specific teaching.” This argument is not persuasive because Meyer centers around a specific percentage of sulfuric acid utilized in a solution. Such a formula could not be considered a “generic formula” as referenced 
Applicant argues, “The formula that In re Schauman is dealing with is a formula of a compound which has nothing to do with a formula of a data or in this case the ciphertext comprising two components, each component having specifically degree 4.” In response, MPEP 2131.02 Section III makes no such requirement and instead generally states that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ‘at once envisaged’ from the disclosure. MPEP 2131.02 Section III does not specifically require that the formula must be a compound formula. Instead, MPEP 2131.02 Section III, states that a generic disclosure anticipates a claimed species when the species can be ‘at once envisaged’ from the disclosure. Therefore, a generic disclosure of components calculated using polynomials of degree n anticipates a claim limitation that specifies a species of polynomial mappings with degree 4.
Applicant argues, “…the relied up [sic] paragraphs [009] and [0010] by the Examiner are from a background portion of Yasuda and not the actual teaching.” In response, prior art is relevant for all they contain (See MPEP 2123). 
Applicant argues, “Yasuda clearly points out that the disclosure in [0009] and [0010] in the background section is not practical and so should not be used regarding the method described as homomorphic encryption method. Therefore, Yasuda explicitly teaches away from the claimed feature and should not be combined with the Ding reference.” In response, Applicant has failed to point out how the cited prior art teaches away from the proposed modification of the Yasuda reference in view of Ding as proposed on page 11 of the Non-Final rejection mailed 15 March 2021. As stated above, nonpreferred and alternative embodiments constitute prior art and are not considered a teaching away from a broader disclosure or nonpreferred embodiments (See MPEP 2123).
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda, U.S. Publication No. 2015/0280914. Referring to claim 1, Yasuda discloses a ciphertext processing scheme wherein plaintext data is encrypted using a public key ([0010]), which meets the limitation of receiving a plaintext message to be encrypted as input data into a computer in accordance with protocols of an asymmetric cryptographic system. The public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of encrypting the plaintext message, using a processor on the computer and a public key comprising two components, each component presenting a polynomial mapping of at least degree 4. The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: where “n” could be “4”), which meets the limitation of outputting a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, each component having degree 4.
Referring to claim 8, Yasuda discloses that the system is implemented in a cloud computing environment ([0006] & [0018]), which meets the limitation of implanted in a cloud service.
Referring to claim 9, Yasuda discloses that the system is implemented using a processor and memory ([0027] & [0119]), which meets the limitation of an apparatus comprising at least one processor, and a memory device storing instructions permitting the processor to implement the cloud service.
Referring to claims 10, 17, Yasuda discloses a ciphertext processing system, implemented in a device comprising a processor and memory ([0027] & [0119]), wherein plaintext data is encrypted using a public key ([0010]), which meets the limitation of an apparatus comprising at least one processor, and a memory device storing instructions permitting the processor to execute a trapdoor for an asymmetric cryptography system, a computer program product as tangibly embodied on a non-transitory memory device wherein the non-transitory memory device comprises computer-readable instructions that define a trapdoor for an asymmetric cryptography system. The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of the trapdoor comprising instructions embodied in the memory device to implement a split-and-switch composition mechanism providing encryption/decryption using polynomial mappings with degree 4, asymmetric cryptography system using polynomial mapping function of degree 4 and split-and-switch composition mechanism. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed ciphertext components), which meets the limitation of wherein the processor outputs a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, wherein the split-and-switch mechanism provides an encryption of a message as input data by providing a ciphertext message as an encrypted version of the message to provide a trapdoor to the composition. Examiner notes that the limitation “to provide a trapdoor to the composition” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Components c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: N is a variable that could include 4), which meets the limitation of each component having degree 4.
Referring to claim 12, Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of wherein the trapdoor provides a public key comprising two components of polynomial mappings, each component having degree 4, for use to encrypt plaintext messages into ciphertext messages.  The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: where “n” could be “4”), which meets the limitation of ciphertext message having two components, each having degree 4, in accordance with the split-and-switch composition mechanism defined by the trapdoor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, U.S. Publication No. 2015/0280914, in view of Ding, U.S. Publication No. 2018/0091302. Referring to claims 2, 13, Yasuda discloses that plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of further comprising a split-and-switch mechanism that provides an encryption of the plaintext message received as input data by providing the ciphertext message as an encrypted version of the plaintext. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed components), which meets the limitation of wherein the ciphertext message derives from a splitting in which the encryption comprises a plurality of components to provide a trapdoor that defines the split-and-switch composition. Examiner notes that the limitation “to provide a trapdoor that defines the split-and-switch composition” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of and the two components together define aspects of the split-and-switch composition mechanism having degree 4 such that a plaintext message encrypted by the public key can be decrypted using the split-and-switch composition mechanism defined in the trapdoor. Yasuda does not disclose that the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. Ding discloses a public key that comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2 ([0066] & [0068]: invertible affine maps S and T are used to create public key), which meets the limitation of wherein each of the two components of the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the public/private key pair of Yasuda to have been generated in the manner described in Ding in order to prevent key recovery attacks as suggested by Ding ([0062]).
Allowable Subject Matter
Claims 3-7, 11, 14-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437